Title: To George Washington from Daniel Lyman, 12 March 1790
From: Lyman, Daniel
To: Washington, George



Sir
Newport [R.I.] March 12th 1790

For some time past I have had it in contemplation to apply to your Excellency for an appointment in the Revennue Establishment when this State shall accede to the Union. This intention

has been intimated to some of my Friends, who have favored me with the enclosed letters on the subject, which would have been forwarded at an earlier date had not the conduct of this State rendered their decission respecting our Union too uncertain to justify my troubleing your Excellency in a matter which appeared so distant. But at this time our hopes begin to revive, & we immagin we discover the ⟨dawn⟩ of a brighter day. I therefore now take the liberty to forward the enclosed, and to offer myself a Candidate for any appointment of which your Excellency may think me deserveing. If there are other Persons whose abilities, past services & sacrefices give them a better claim to your Excellency’s notice, I chearfully resign my pretensions. But should Your Excellency judge me worthy your notice, my unremiting endeav[ors] will be exerted to discharge the trust with honor to myself, justice to my Country & your Excellencys approbation. I take the liberty to refer your Excellency for any further information to Mr Baldwin a member from Georgia. I have the honor to be with every sentiment of respect Your Excellency’s most Obedient humble Servant

Daniel Lyman

